DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratake (Pub 2007/0046151) in view of Tange (Pub 2011/0193645).
As to claim 1, Aratake teaches A vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator.
Aratake does not explicitly teach connecting with a silicon substrate.
Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the vibrator of Aratake with the bonding material taught in Tange to produce a resonator using a notoriously well known in the art bonding material.
As to claim 2, Aratake teaches wherein the substrate is glass (paragraph 41).
As to claim 3, Aratake teaches wherein the glass contains an alkali ion (paragraph 41, soda lime glass contains sodium oxide, where sodium (Na) is an alkali ion). 
As to claim 5, Aratake teaches a manufacturing method of a vibrator device comprising (fig 1-3 : joining a connection layer (19) to a substrate (6)  having a light transmitting property (paragraphs 41 and 43); and joining the connection to a part of the base (10) surrounding a vibrator (9)(paragraph 35).  Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).  It would be obvious to a person of ordinary skill in the art to form the silicon bonding layer through etching an inside of the silicon substrate as etching is notoriously well known in the art to layer/substrate formation and doing so would be mere matter of design choice to formation of the silicon film (paragraph 34) of Tange formed on and around the substrate layer (2).
As to claim 6, Aratake teaches wherein the vibrator includes an electrode (24)(paragraph 35).  Tange further teaches an electrode (6b) and the method further comprises removing a part of the electrode by irradiating the electrode with a laser beam transmitted through the lid, after the joining (paragraph 27 and 28, laser light can be used for further trimming of the electrodes).
0As to claim 7, Aratake teaches an electronic device comprising a vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator, and a controller (fig 8, 43) that performs a control based on an output Signal of the vibrator device (paragraph 75).  Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34). 
As to claim 8, Aratake teaches an electronic device comprising a vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator, and a controller (fig 8, 43) that performs a control based on an output Signal of the vibrator device (paragraph 75).  Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).   It would be obvious to form the circuit in a vehicle as it would be a mere matter of intended use to use the resonator circuit in different applications.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratake (Pub 2007/0046151) in view of Tange (Pub 2011/0193645) and Nishimura et al (Pub 2016/0329877, further referred to as Nishimura).
As to claim 4, Aratake teaches A vibrator device comprising (fig 1-3): a base (10); a vibrator (9) disposed in the base (paragraph 35); and a lid including a substrate (6) having a light transmitting property (paragraphs 41 and 43) and a bonding layer (19) joined to the substrate and a part of the base surrounding the vibrator.
Aratake does not explicitly teach connecting with a silicon substrate the piezoelectric body and electrode on the vibrating section.
Tange teaches using a glass lid (fig 1B, (3), paragraph 28) where the lid is bonded (13) to a substrate (2) using a silicon bonding layer (paragraph 34).
Nishimura teaches forming a vibrating circuit (Fig 2 and 4) in which a vibrating section (220) comprise piezoelectric body (224/225) above the vibration section and an electrode (223) disposed above the vibrating section.    As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the vibrator of Aratake with the bonding material taught in Tange and the vibrating section taught in Nishimura to produce a resonator with improved accuracy using a notoriously well known in the art bonding material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849